Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 2/24/2021.

	The status of the claims is as follows:
		Claims 1-15 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 5/18/2021 has been considered and a copy has been placed in the file.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3-4, the applicant recites “input command”.  Should this be –input commands--?  In claim 1, line 5, the applicant recites “an input command”.  Is this the same “input command” that is recited in claim 1, lines 3-4?  If so, then proper antecedent basis should apply.  If not, then the applicant should clearly and positively set forth the multiple “input commands”.  In claim 1, lines 5-6, there is a lack of antecedent basis for “the event”.  In claim 1, line 7, the applicant recites a “preset time” and recites “this time”.  Are these one in the same?  If so, the proper antecedent basis should apply.  If not, then the applicant should clearly and positively set forth the multiple times.  In claim 2, line 3, there is a lack of antecedent basis for “the item”.  In clam 9, line 3, there is a lack of antecedent basis for “the order” and “the item”.  In claim 13, line 13, the applicant recites “the time”.  When reciting the different “times” as recited in claim 1 (and discussed in detail above), are these one in the same?  If different then the applicant must clearly and positively set forth the different times.  In claim 13, line 4, the phraseology “and/or” is indefinite and fails to positively recite the claimed invention.  Clarification is requested since “and” means 1) and 2) and “or” means 1) or 2), and “and/or” means both.  Does the applicant have support for all of the scenarios?  Clarification is requested.  In claim 4, line 2, the applicant recites “a control unit”.  Is this the same “control unit” that is recited in claim 1, lines 1-2?  If so, then proper antecedent basis should apply.  If not, then the applicant must clearly and positively set forth the multiple control units.  In claim 15, line 1, the applicant recites “the control unit”.  Is this the same “control unit” that is recited in claim 14?  Claim 1?  Clarification is requested.  In claim 15, lines 5 and 7, the applicant recites “the control unit”  are these all one in the same as recited in claims 1, 14, and claim 15, line 1?  Clarification is requested.  In claim 15, line 5, there is a lack of antecedent basis for “the effect”.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 1-15 is/are further rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scalisi (10,742,938 B2).
	Scalisi (10,742,938 B2) discloses a drive system (200) for a garage door (927) with an electric drive controlled by a control unit (204) by means of which the garage door (927) is displaceable between a closed position and an open position with an operating unit (202a) into which input command for controlling the garage door (927) can be input in that an input command designed as a delivery input command (column 22, lines 32-56) designed as a deliver input command is provided and a delivery input code being entered the operating unit (202a) causes a partial opening of the garage door for a preset time wherein after expiry of this time, the opening unit causes the garage door to move into the close position (also see column 5, lines 40-65) [Claim 1] with the drive system permanently installed [Claim 10] wherein the operating unit is arranged outside the garage (i.e., cell phone) (see passages below) [Claim 11] and a wireless connection is provided to the control unit (see figures 3-5) [Claim 12]
	Wherein the operating unit (202a) has a means for activating the deliver input command which means are known to a delivery person delivering the item [Claim 2].

    PNG
    media_image1.png
    184
    893
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    176
    899
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    403
    893
    media_image3.png
    Greyscale


	Wherein an operating element is provided as means for activating the delivery input command on the operating unit (see passages just above and just below) [Claim 3] and the operating element is formed by a separate key (see passages just above and just below) [Claim 4].
    PNG
    media_image4.png
    522
    890
    media_image4.png
    Greyscale

	Wherein in that a code can be entered into the operating unit as means for activating the delivery input command [Claim 5] and the code is input by entering a sequence of keys [Claim 6] and multiple codes can be input to trigger different commands [Claim 7] and that different partial opening positions of the garage door are effective by entering different codes (see passages above and just below) (note: that the partial opening position can be any position as stated in the passages above) [Claim 8].

    PNG
    media_image5.png
    501
    894
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    230
    890
    media_image6.png
    Greyscale





    PNG
    media_image7.png
    782
    891
    media_image7.png
    Greyscale

Wherein that the means for activating the delivery input command are communicated to the delivery person along with the order for the item being delivered (see passages below) [Claim 9].



    PNG
    media_image8.png
    189
    890
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    98
    886
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    142
    894
    media_image10.png
    Greyscale

	Wherein a light barrier arrangement is provided as security means and or a video monitoring unit for the region of the garage door is provided (see passages below and figure 17) Claim 13]

    PNG
    media_image11.png
    147
    885
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    168
    885
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    92
    888
    media_image13.png
    Greyscale

Wherein the operating unit sends commands to a control unit controlling the electric drive [Claim 14] and that the control unit sends an acknowledgement command back in response to a command from the operating unit [Claim 15] (see figures 3-5,  and 9-16)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.  Specifically, patent no. 3,825,809 to Gatland et al. disclose a garage door operation which allows the door to be “partially” opened.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634